EXHIBIT 10.1


FIRST AMENDMENT TO
THE SERIES 2015-3 SUPPLEMENT
This FIRST AMENDMENT TO THE SERIES 2015-3 SUPPLEMENT (this “Amendment”), dated
as of November 17, 2016 amends the Series 2015-3 Supplement (the “Series 2015-3
Supplement”), dated as of November 19, 2015, among AVIS BUDGET RENTAL CAR
FUNDING (AESOP) LLC, a special purpose limited liability company established
under the laws of Delaware (“ABRCF”), AVIS BUDGET CAR RENTAL, LLC, a limited
liability company established under the laws of Delaware, as administrator (the
“Administrator”), JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent (the “Administrative Agent”), the several banks set forth
on Schedule I thereto as Non-Conduit Purchasers (each, a “Non-Conduit
Purchaser”), the several commercial paper conduits listed on Schedule I thereto
(each a “CP Conduit Purchaser”), the several banks set forth opposite the name
of each CP Conduit Purchaser on Schedule I thereto (each an “APA Bank” with
respect to such CP Conduit Purchaser), the several agent banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I thereto (each a
“Funding Agent” with respect to such CP Conduit Purchaser), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., a national banking association, as trustee (in such
capacity, the “Trustee”) and as agent for the benefit of the Series 2015-3
Noteholders (in such capacity, the “Series 2015-3 Agent”), to the Second Amended
and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and the
Trustee (as amended, modified or supplemented from time to time, exclusive of
Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2015-3 Supplement, as applicable.
W I T N E S S E T H:
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee, any applicable
Enhancement Provider and (x) in connection with the extension of the due date
for any repayment of principal of any Note and (y) in connection with certain
other amendments, the Required Noteholders of a Series of Notes;
WHEREAS, pursuant to Section 11.11 of the Series 2015-3 Supplement, (x) the
Series 2015-3 Supplement may be amended in accordance with Section 12.2 of the
Base Indenture and (y) the requirement contained in Section 12.2 of the Base
Indenture for consent by the Required Noteholders to the amendment of the Series
2015-3 Supplement shall be satisfied upon attaining the consent of the Requisite
Noteholders;
WHEREAS, the parties desire to amend the Series 2015-3 Supplement to, among
other things, (w) extend the Scheduled Expiration Date, (x) replace Schedule I
thereto with a new Schedule I in the form of Schedule A to this Amendment, (y)
make certain changes to comply with the Bail-In Legislation (as defined herein)
and (z) add certain other provisions regarding Anti-Corruption Laws and
Sanctions (each as defined herein);
WHEREAS, ABRCF has requested the Trustee, the Series 2015-3 Agent, the
Administrator, the Administrative Agent and the Series 2015-3 Noteholders to,
and, upon the









--------------------------------------------------------------------------------





effectiveness of this Amendment, ABRCF, the Trustee, the Series 2015-3 Agent,
the Administrator, the Administrative Agent and each Series 2015-3 Noteholder
have agreed to, make the amendments described above as set forth herein;
NOW, THEREFORE, it is agreed:
1.Amendment of Definitions. (a) The following defined terms, as set forth in
Article I(b) of the Series 2015-3 Supplement, are hereby amended and restated as
follows, (i) by deleting each term thereof which is lined out and (ii) by
inserting each term thereof which is double underlined:
“Non-Deferrable Draw Amount” means, with respect to any Purchaser Group as of
any Increase Date, an amount equal to the lesser of (i) the excess, if any, of
(x) 10% 20% of the Maximum Purchaser Group Invested Amount with respect to such
Purchaser Group over (y) the portion of any Increase Amounts funded by such
Purchaser Group during the preceding thirty-five (35) days pursuant to a
Non-Deferrable Increase Notice or, to the extent of any decrease pursuant to
Section 2.3(e) in the Delayed Amount set forth in a Delayed Funding Notice
delivered by such Purchaser Group, a Deferrable Increase Notice and (ii) the
excess, if any, of (x) the Maximum Purchaser Group Invested Amount with respect
to such Purchaser Group over (y) the sum of (1) the Purchaser Group Invested
Amount with respect to such Purchaser Group and (2) any unfunded Delayed Amounts
with respect to such Purchaser Group, in each case as of such Increase Date.
“Scheduled Expiry Date” means, with respect to any Purchaser Group, November 30,
2018 2017, as such date may be extended in accordance with Section 2.6(b).
(b)    Article (I)(b) of the Series 2015-3 Supplement is hereby amended by
inserting the following defined terms in the appropriate alphabetical order:


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to ABCR or its Affiliates from time to time concerning
or relating to bribery or corruption.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member


2



--------------------------------------------------------------------------------





Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, as of November 17,
2016, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
2.Amendment to Article XI. Article XI of the Series 2015-3 Supplement is hereby
amended by adding the following Section 11.26 thereto:
Section 11.26. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Supplement, any
other Related Document or in any other agreement, arrangement or understanding
among the parties hereto


3



--------------------------------------------------------------------------------





or any other parties to the Related Documents, each party hereto acknowledges
that any liability of any EEA Financial Institution arising under this
Supplement or any other Related Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Supplement or
any other Related Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
3.Amendment to Article VIII. (a) Section 8.1 of the Series 2015-3 Supplement is
hereby amended by adding the following clause (e) thereto:
(e)    The Administrator hereby represents and warrants to the Trustee, the
Administrative Agent, each Funding Agent, each CP Conduit Purchaser, each APA
Bank and each Non-Conduit Purchaser that it has implemented and maintains in
effect policies and procedures designed to ensure compliance by the
Administrator, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Administrator, its Subsidiaries and their respective officers and directors and
to the knowledge of the Administrator its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Administrator or any of its Subsidiaries being
designated as a Sanctioned Person. None of the Administrator, any Subsidiary or
any of their respective directors, officers or employees is a Sanctioned Person.
No use of proceeds of any Increase will directly or, knowingly, indirectly
violate Anti-Corruption Laws or applicable Sanctions.


(b) Section 8.2 of the Series 2015-3 Supplement is hereby amended by (i)
deleting the period at the end of clause (n) thereof and inserting “; and” in
lieu thereof and (ii) adding the following clause (o) thereto:




4



--------------------------------------------------------------------------------





(o)    they will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Administrator, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.


4.Amendment of Schedule I. Schedule I of the 2015-3 Supplement is hereby deleted
in its entirety and substituted with Schedule I, as it appears in Schedule A
hereto.
5.Direction. By their signatures hereto, each of the undersigned (excluding The
Bank of New York Mellon Trust Company, N.A., in its capacity as Trustee and
Series 2015-3 Agent) hereby authorize and direct the Trustee and Series 2015-3
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.
6.This Amendment is limited as specified and, except as expressly stated herein,
shall not constitute a modification, acceptance or waiver of any other provision
of the Series 2015-3 Supplement.
7.This Amendment shall become effective on the date (the “2016 Extension
Amendment Effective Date”) that is the later of (a) the date hereof or (b) the
first date on which each of the following have occurred: (i) each of ABRCF, the
Administrator, the Administrative Agent and each Series 2015-3 Noteholder shall
have executed and delivered this Amendment to the Trustee, and the Trustee shall
have executed this Amendment, (ii) each Non-Conduit Purchaser and each Funding
Agent shall have received a copy of a letter, in form and substance satisfactory
to such Non-Conduit Purchaser and Funding Agent, from DBRS, and ABRCF and the
Trustee shall have received a copy of a letter from Moody’s, in each case
stating that this Amendment to the Series 2015-3 Supplement will not result in a
reduction or withdrawal of the rating (in effect immediately before the
effectiveness of this Amendment) of any outstanding Series of Notes with respect
to which it is a Rating Agency (including with respect to the Series 2015-3
Notes), (iii) each Funding Agent shall have received a letter, in form and
substance satisfactory to such Funding Agent, from each of Moody’s, Standard &
Poor’s and/or Fitch, as applicable, confirming the commercial paper rating of
the related CP Conduit Purchaser after the effectiveness of this Amendment, (iv)
all certificates and opinions of counsel required under the Base Indenture or by
the Series 2015-3 Noteholders shall have been delivered to the Trustee and the
Series 2015-3 Noteholders, as applicable, (v) the Administrative Agent shall
have received, to the extent reasonably requested by the Administrative Agent
(or by any Funding Agent or Non-Conduit Purchaser through the Administrative
Agent) from the Administrator, all documentation and other information about
ABRCF and its Affiliates required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, (vi) the third amendment to the Series 2010-6 Supplement shall
have been executed and delivered by the parties thereto and all conditions
precedent to the effectiveness thereof shall have been satisfied or waived,
(vii) each Purchaser Group shall have been paid all amounts due to it pursuant
to Section 8 hereof and (viii) the Administrative Agent and each Purchaser Group
shall have received payment of any fees payable to it in connection with this
Amendment.


5



--------------------------------------------------------------------------------





8.On the 2016 Extension Amendment Effective Date, each Non-Conduit Purchaser and
each CP Conduit Purchaser and the Funding Agent and the APA Banks with respect
to such CP Conduit Purchaser shall be deemed hereby to make or accept, as
applicable, an assignment and assumption of a portion of the Series 2015-3
Invested Amount, as directed by the Administrative Agent, with the result being
that after giving effect thereto, the Purchaser Group Invested Amount with
respect to each such Purchaser Group shall equal the product of (x) Series
2015-3 Invested Amount on the 2016 Extension Amendment Effective Date and
(y) the Commitment Percentage of such Purchaser Group on the 2016 Extension
Amendment Effective Date after giving effect to the effectiveness of this
Amendment and the changes in the Maximum Purchaser Group Invested Amounts made
hereby and in furtherance hereof. No Purchaser Group shall be required to make
any assignment of any portion of its Purchaser Group Invested Amount unless such
assigning Purchaser Group shall receive in cash an amount equal to the reduction
in its Purchaser Group Invested Amount.
9.From and after the 2016 Extension Amendment Effective Date, all references to
the Series 2015-3 Supplement shall be deemed to be references to the Series
2015-3 Supplement as amended hereby.
10.This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.
11.THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.




6



--------------------------------------------------------------------------------


Schedule A to First Amendment


SCHEDULE I TO SECOND AMENDED AND RESTATED SERIES 2015-3 SUPPLEMENT
CP Conduit Purchaser Groups
 
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Conduit Type
Purchased
Percentage
1.    
Charta, LLC
Citibank, N.A.
Citibank, N.A.
100%
$250,000,000
Pooled Funding Conduit Purchaser
31.250%







Americas 92121279
 
 




--------------------------------------------------------------------------------





Non-Conduit Purchasers


 
Non-Conduit Purchaser
Maximum Purchaser Group Invested Amount
Purchased Percentage
1.    
Deutsche Bank AG, New York Branch
$275,000,000
34.375%
2.    
Barclays Bank PLC
$275,000,000
34.375%












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.


 
 
 
AVIS BUDGET RENTAL CAR FUNDING
   (AESOP) LLC, as Issuer
 
 
 
 
 
 
 
 
 
By:
 
/s/ Rochelle Tarlowe
 
Name:
Rochelle Tarlowe
 
Title:
Senior Vice President and Treasurer







Signature Page to First Amendment to the Series 2015-3 Supplement





--------------------------------------------------------------------------------








 
 
 
THE BANK OF NEW YORK MELLON
   TRUST COMPANY, N.A., as Trustee and
   Series 2015-3 Agent
 
 
 
 
 
 
 
 
 
By:
 
/s/ Mitchell L. Brumwell
 
Name:
Mitchell L Brumwell
 
Title:
Vice President



Signature Page to First Amendment to the Series 2015-3 Supplement





--------------------------------------------------------------------------------









 
 
 
JPMORGAN CHASE BANK, N.A., as
   Administrative Agent
 
 
 
 
 
 
 
 
 
By:
 
/s/ Adam J. Kimek
 
Name:
Adam J. Kimek
 
Title:
Executive Director
 
 
 



Signature Page to First Amendment to the Series 2015-3 Supplement





--------------------------------------------------------------------------------





AGREED, ACKNOWLEDGED AND CONSENTED:




 
 
 
BARCLAYS BANK, PLC
   as a Non-Conduit Purchaser under
   the Series 2015-3 Supplement
 
 
 
 
 
 
 
 
 
By:
 
/s/ Laura Spichiger
 
Name:
Laura Spichiger
 
Title:
Director
 
 
 





Signature Page to First Amendment to the Series 2015-3 Supplement





--------------------------------------------------------------------------------









 
 
 
CHARTA, LLC (as successor to Charta Corporation),
   as a CP Conduit Purchaser under
   the Series 2015-3 Supplement
 
 
 
 
 
 
 
 
 
By:
 
Citibank, N.A. as
 
 
Attorney-in-fact
 
 
 
 
 
 
 
By:
 
/s/ Brett Bushinger
 
Name:
Brett Bushinger
 
Title:
Vice President
 
 
 







 
 
 
CITIBANK, N.A.
   as an APA Bank under the Series 2015-3
 
 
 
   Supplement
 
 
 
 
 
By:
 
/s/ Brett Bushinger
 
Name:
Brett Bushinger
 
Title:
Vice President
 
 
 





 
 
 
CITIBANK, N.A.A
   as a Funding Agent under the Series 2015-3
   Supplement
 
 
 
 
 
 
 
 
 
By:
 
/s/ Brett Bushinger
 
Name:
Brett Bushinger
 
Title:
Vice President


 
 
 









Signature Page to First Amendment to the Series 2015-3 Supplement





--------------------------------------------------------------------------------










 
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH
   as a Non-Conduit Purchaser under
   the Series 2015-3 Supplement
 
 
 
 
 
 
 
 
 
By:
 
/s/ Katherine Bologna
 
Name:
Katherine Bologna
 
Title:
Director


 
 
 
 
By:
 
/s/ Robert Sheldon
 
Name:
Robert Sheldon
 
Title:
Managing Director





Signature Page to First Amendment to the Series 2015-3 Supplement





--------------------------------------------------------------------------------










 
 
 
AVIS BUDGET CAR RENTAL, LLC,
   as Administrator
 
 
 
 
 
 
 
 
 
By:
 
/s/ Rochelle Tarlowe
 
Name:
Rochelle Tarlowe
 
Title:
Senior Vice President and Treasurer











Signature Page to First Amendment to the Series 2015-3 Supplement



